Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2, 4-9, 11-16 and 18-20 have been examined in this application.
The filling date of this application number recited above is 21 June 2019. Domestic Benefit / National Stage priority has been claimed for Provisional Applications 62/688528, 62/688259, 62/688546, and 62/688532 in the Application Data Sheet, therefore the examination will be undertaken in 22 June 2018 as the priority date, for applicable claims.
The information disclosure statements (IDS) submitted on 02 September 2021 and 26 April 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez (U.S. 2011/0196791), in view of Fisher et al. (U.S. 2015/0120560), in view of Nelsen et al. (U.S. 2016/0034900), and in view of Hey et al. (U.S. 2017/0046701).

As per Claims 1, 8, and 15, Dominguez teaches a computer-implemented method for authenticating an online user with an access control server (ACS) (See Figure 5 and Figure 8 disclosing the hardware components, (i.e. processor, memory, computer readable medium, etc.) of the "Risk Management Engine" which is [0071] "configured to execute a method or process to identify fraudulent payment transactions and to prevent future fraudulent transactions, in accordance with some embodiments of the present invention"), the method comprising:
receiving, at a risk-based authentication enabled (RBA-enabled) directory server, an authentication request message, the authentication request message including authentication data (See Figure 7 - Block 506 "Verification Request Message Provided to Directory Server" wherein [0065] "The verification request message may contain information about the transaction and the payment account that the consumer wishes to use for the transaction"), 
the RBA-enabled directory server including a processor in communication with a memory device ([0008] “In one embodiment, the present invention is directed to an apparatus for processing a transaction, where the apparatus includes a processor programmed to execute a set of instructions, a memory coupled to the processor for storing the set of instructions” and [0038] “In some embodiments, directory server 220 may be operated by a payment processor or payment processing network”, see also Figure 8 as disclosed by [0071]);
extracting, using the RBA-enabled directory server, the authentication data from the authentication request message (See Figure 7 - Block 508 "Directory Server Determines Whether Authentication Data is Available");
transmitting the extracted authentication data to an RBA engine (See Figure 7 - Block 510 wherein [0065] "If such authentication data is available, then the Directory Server provides transaction data (and if applicable, other relevant information) to the Risk Management Engine (depicted as element 314 of FIG. 4 and element 702 of FIG. 5)"), 
wherein the RBA-enabled directory server and the RBA engine are operated by a payment processing network ([0038] “In some embodiments, directory server 220 may be operated by a payment processor or payment processing network” and [0058] “As shown in FIG. 4, Risk Management Engine 314 is part of the interoperability domain and is typically situated so that it has access to and/or can exchange messages or data with Directory Server 306 (DS) and with Authentication History Server 310 (AHS). The interoperability domain may be part of a payment processing network or may be part of a payment processor or payment processor organization (and thus may be implemented as a set of instructions executed by a programmed server that is part of payment processing network 26 of FIG. 1)”);
generating, using the RBA engine, based at least in part on the extracted authentication data, RBA result data including a risk score, a risk analysis, and at least one reason code (See Figure 7 - Blocks 512 to 516, wherein [0052] "In operation, the Risk Management Engine (RME) may provide either one comprehensive risk score for the transaction, or may provide risk scores for multiple transaction characteristics, with a detailed breakdown that depends on specific areas of concern for a given issuer or merchant" which the detailed breakdown may include the analysis (rules or indicia) performed by the RME and the result of the analysis which may be the "reason" of the decision, as explained by the credit score example [0052] "This would be similar to a credit score being returned by a credit agency that indicates there are too many open accounts, or that there are too many outstanding balances, etc."), 
the RBA result data generated by performing RBA using the extracted authentication data and a database of historical transaction data for all transactions previously processed by the payment processing network, the RBA engine having access to the historical data for all transactions previously processed by the payment processing network ([0063] “The data inputs to RME 702 may include, but are not limited to, Authentication History Server data 710 (obtained from AHS 310 of FIG. 4) and Payment Transaction data 712 (which may include indications of known fraudulent accounts or transactions), … Rule Generation Engine 704 will typically implement one or more processes, methods, or operations to construct the fraud detection or risk assessment rules (or another form of decision tool) using a suitable data processing technique, such as the previously mentioned neural network analysis, statistical methods (such as linear regression models), etc. After generation of the rule base, an evaluation of the likelihood of fraud associated with a proposed payment transaction may be performed by Risk Assessment Engine 707” which the historical transaction database is also disclosed in [0058] “As shown in FIG. 4, Risk Management Engine 314 may process data stored in AHS 310 (which, as mentioned may be provided to RME 314 using the PATransReq/Res message pair) using one or more rules, heuristics, modeling, mathematical or statistical analysis methods, etc., to identify characteristics of previous confirmed fraudulent transactions, where those characteristics may then be used to generate a model to "predict" if a future transaction is likely to be an attempt to commit fraud” by which the AHS is part of the payment processing network as disclosed above by [0058], which may store all transaction history. For further clarification, see also [0042] “The authentication history server 235 maintains an archive of all authentication operations performed or attempted to be performed by system 200”; [0049] “Issuers typically update the AHS data records each night with data concerning the consumer authentication transactions that took place during the day” which recites “issuers”; and also [0052] “For example, the AHS (as well as other sources within a payment processing network) may contain historical data upon which can provide the basis for models that are predictive of future fraud”);
transmitting the RBA result data to the RBA-enabled directory server (See Figure 7 - Block 518 wherein [0066] "... then the Risk Management Engine notifies the Access Control Server (or, in an alternative embodiment, the Directory Server) that the payment account may be authenticated and the process continues as described with reference to FIGS. 3 and 4 (and as depicted at stage 518)" and as disclosed in [0067-0068] RME informs the Directory Server of fraudulent transaction);

Dominguez may not explicitly disclose, but Fisher discloses:
the ACS only having access to transaction data for a smaller number of transactions than all transactions previously processed by the payment processing network ([0063] “The access control server computer 108 may be associated with an issuer, which can be an entity (e.g., bank, financial institution) that issues and maintains financial accounts for a user” and [0095] “In such embodiments, the access control server computer 108 may be associated with an issuer computer of the user account provided by the user for the transaction” teaches that the ACS is associated with a specific “issuer” (e.g. bank or financial institution), and [0082] “In some embodiments, as part of the enrollment verification process, the access control server computer 108 may determine whether an account identifier (e.g., an account number) has been previously enrolled in the secure authentication program provided by the access control server computer 108. The access control server computer 108 may contain or have access to a database which stores enrolled account identifiers. In some embodiments, authentication may be available for the payment device used in the transaction when a bank identification number (BIN) associated with the payment device is within a BIN range provided by an issuer (e.g., bank). In some embodiments, when the account identifier is not enrolled in the secure authentication program, the access control server computer 108 may not perform an authentication for the transaction and return an authentication response message indicating that no authentication process was performed” teaches that the ACS has access to the accounts that have been “enrolled” in the program, meaning that the ACS 108 only has access to a limited number of user accounts associated with the issuer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ACS having access to a smaller number of transaction data than the payment processing network as in Fisher in the system executing the method of Dominguez, wherein the system of Dominguez teaches the RME having access to AHS which stores all historical transaction data, with the motivation of offering to solve the time-consuming and resource-consuming and reduce the friction that slows down transaction processing [0005-0006] as taught by Fisher over that of Dominguez.
Further, one of ordinary skilled in the art would recognize that the limitation which recites to have access to a “smaller number” of transaction data can also be interpreted as requiring only one transaction data less than all transaction data. In view of the Applicant’s Specification, under background of the invention, [0005] “Accordingly, the amount of data that a particular ACS is able to leverage when performing authentication services may be fairly limited, as that ACS may only have access to a relatively small number of transactions”, it’s recognized that the ACS having access to smaller number of transaction data was already a previously known feature. Since Fisher teaches that the ACS  is associated with a specific issuer, and only has access to a limited number of user accounts associated with the issuer, it is obviously implied that the ACS has a “relatively smaller access” than all transactions previously processed by the payment processing network.

Dominguez may not explicitly disclose, but Nelsen discloses:
embedding, using the RBA-enabled directory server, the RBA result data into the authentication request message to generate an enhanced authentication request message (See Figure 5 – steps 410, 415, 420A, and 420B, as disclosed [0114] “At block 415, the flow 500 includes generating, by the server computing device based upon the authentication request message, a modified authentication request message”, wherein [0111] “in other embodiments some or all of flow 500 may be performed by entities including but not limited to directory server 122”), 
wherein embedding the RBA result data comprises appending the risk score, the risk analysis, and the at least one reason code to the authentication request message as an extensible markup language (XML) extension such that the enhanced authentication request message includes the risk score, the risk analysis, and the at least one reason code generated by the RBA engine ([0026] “A "modified authentication request message" may be an electronic message that is sent to one or more computing devices to request authentication for a transaction and may be altered based on an initial or previous authentication request message … In some implementations, the modified authentication request message may include additional information (e.g., device data, traffic information, risk information, risk assessment value, etc.) that was not part of the authentication request message”, and see also [0091] disclosing of the risk analysis module 320. Additionally, the authentication request message can be modified to be translated into XML format by the translation module 310, as disclosed [0093] “At step 8X, the issuer may send an authentication request formatted in an ISO message, which the translation module 310 may receive, translate into an HTTP message (e.g., including HTML, JSON, AJAX, XML, etc.)” wherein the translation module 310 can translate and create a modified authentication request message, as disclosed [0090] “Translation module 310 may comprise a software module including code that enables modification of a received message and transmission of a modified message. For example, translation module 310 may convert a message received formatted according to a first message format (e.g., HTTP standard) to another message formatted according to a second message format (e.g., ISO standard), as well as convert a received message formatted according to the second message format to another message formatted according to the first message format … In some embodiments, translation module 310 may communicate with the risk analysis module 320 to receive risk information, which may be included into a message”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize modifying the authentication request message as in Nelsen in the system executing the method of Dominguez with the motivation of offering to [0003] “reduce the levels of fraud, disputes, retrievals, and chargebacks, which subsequently will reduce the costs associated with each of these events” as taught by Nelsen over that of Dominguez.

Dominguez may not explicitly disclose, but Hey discloses:
embedding, using the RBA-enabled directory server, the RBA result data into the authentication request message to generate an enhanced authentication request message ([0018] "The directory server 116 then determines if the payment account as associated with an issuer (e.g., issuer 108a), which is a participant in the enhanced authentication service … The authentication message transmitted by the directory server 116 to the ACS 120 may include the exact message received from the MPI 118a, a modified version of the message, or a new message incorporating the original authentication message from the MPI 118a and/or details associated therewith" wherein a "modified version of the message" or a “new message” would be obvious to incorporate the result data to modify the original message or to incorporate the details of the results data to create a new message); and
transmitting the enhanced authentication request message to the ACS to enable the ACS to make an authentication decision based on the RBA result data ([0018] "… and then transmits the authentication message to the ACS 120 … In response, the ACS 120 verifies whether or not the particular payment account associated with the consumer 110a is enrolled in the enhanced authentication service").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize modifying the authentication request message and transmitting the message to the ACS as in Hey in the system executing the method of Dominguez with the motivation of offering to [0010] "safeguard the performance and integrity of the authentication service, thereby continuing to offer enhanced authentication (e.g., 3 Domain Secure (3DS) protocols, etc.), prior to permitting transactions, while substantially ensuring the consumer experience" as taught by Hey over that of Dominguez.

As per Claims 4, 11, and 18, Dominguez discloses the method of Claim 1, the authentication platform of Claim 8, and the computer-readable storage media of claim 15, further comprising receiving, at the RBA-enabled directory server, an authentication response message from the ACS, the authentication response message including the authentication decision ([0039] "If the payment account information provided in the VEReq message 254 can be authenticated, then the ACS 225 sends a verified enrollment response (VERes) message 256 back to directory server 220. The VERes message 256 includes data indicating that the ACS 225 can authenticate the payment account information").

As per Claims 5, 12, and 19, Dominguez discloses the method of Claim 1, the authentication platform of Claim 8, and the computer-readable storage media of claim 15, wherein generating RBA result data comprises comparing the authentication data to at least one long term variable and at least one short term variable ([0052] "The inventive Risk Management Engine (RME) can utilize the outputs of those models during the authentication step or in the development of a rule base that will be used to detect fraudulent or potentially fraudulent transactions. For example, such rules or indicia may include, but are not limited to: (1) the number of times a particular PAN has been used in the last 24 hours; (2) how many times an account was used at a merchant outside the country in which it was issued; (3) if the password or other authentication credential recently reset; (4) if the password was created immediately before the current transaction; or (5) if a number of relatively small transactions were executed just prior to a larger transaction" see also Figure 6 and [0056] disclosing a variety of features and techniques used for comparison which includes a long term variable, such as geo-location checking (as disclosed in Specifications [0033]), and a short term variable, such as velocity checking (as disclosed in Specifications [0034])).

As per Claims 6, 13, and 20, Dominguez discloses the method of Claim 5, the authentication platform of Claim 12, and the computer-readable storage media of claim 19, wherein the at least one long term variable includes historical authentication data and historical authorization data ([0063] "The data inputs to RME 702 may include, but are not limited to, Authentication History Server data 710 (obtained from AHS 310 of FIG. 4) and Payment Transaction data 712 (which may include indications of known fraudulent accounts or transactions)" and see also Figure 6).

As per Claims 7 and 14, Dominguez may not explicitly disclose, but Hey discloses the method of Claim 1 and the authentication platform of Claim 8, wherein receiving an authentication request message comprises receiving an authentication request message complying with 3DS 2 Protocol or subsequent 3DS Protocol versions (see [0010; 0014; 0021; 0031] disclosing that the authentication messages, devices, or services may comprise the 3DS protocols).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 3DS Protocol as in Hey in the system executing the method of Dominguez with the motivation of offering to [0010] "safeguard the performance and integrity of the authentication service, thereby continuing to offer enhanced authentication (e.g., 3 Domain Secure (3DS) protocols, etc.), prior to permitting transactions, while substantially ensuring the consumer experience" as taught by Hey over that of Dominguez.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez in view of Fisher, in view of Nelsen, and in view of Hey, in further view of Diev et al. (U.S. 2017/0228635).

As per Claims 2, 9, and 16, Dominguez may not explicitly disclose, but Diev discloses the method of Claim 1, the authentication platform of Claim 8, and the computer-readable storage media of claim 15, wherein generating RBA result data comprises:
establishing a plurality of reason code categories, each reason code category including a plurality of anchors ([0017] "the predetermined input variable categories of input variables comprise reason codes that identify the input variables that contributed to the computed set of attribution scores", wherein [0165] "(1) For each input variable, all paths in the tree are traversed down, where the input variable is used as a splitting node and the prediction values associated with each splitting node are added up" meaning that each reason code is categorized by input variables as a splitting node);
activating at least one of the anchors based on the extracted authentication data ([0166] "(2) After (1) has been performed for all input variables, a real value associated with each variable is obtained, where the more positive the value the higher the contribution of the individual input variable to the model score being high" and [0167] "(3) If the number of variables associated with the same reason, e.g., what would be highly correlated variables, is high, the variables can be mapped to the same reason group code and their values can be added" meaning that the value from each input variable is measured to indicate high risk, as in to "activate" the indication of a high risk); and
generating the at least one reason code based on the at least one activated anchor ([0168] "(4) In the end, a real value associated with each reason code is obtained that can be rank-ordered, and the top ones can be presented to explain variables contributing to any high scores" the high scores of the variables cause the generation of a reason code, ordered by ranking, which the top ones are selected).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize reason code categorization as in Diev in the system executing the method of Dominguez, which already utilizes the “anchor” data as disclosed in [0048] (which fits the criteria as disclosed in Specifications [0117]) which the data can be combined with categorizing the reason code, with the motivation of offering to [0153] "significantly improving the reliability of an operational system that relies on the live or real-time processing of the data streams" as taught by Diev over that of Dominguez.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Applications No. 16/448,884, 16/448,822, and 16/448,596. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed toward methods and systems, for risk-based authentication (RBA) on behalf of an Access Control Server (ACS). 
The instant application performs the RBA and transmits the results to the ACS to enable the ACS to make an authentication decision.
The ‘884 application performs the RBA and compares the risk score to a threshold and limit value, then transmits the results.
The ‘822 application determines if the ACS can process the transaction, and if unavailable, performs the RBA and transmits the results to the ACS. 
The ‘596 application performs the RBA and routes the results.
It would have been obvious to one skilled in the art at the time of filing that a system performing RBA on behalf of the ACS would also be processed if ACS is unavailable to perform the transaction. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 9, filed 29 July 2021, with respect to 35 U.S.C. 112(a) and (b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and (b) rejections have been withdrawn. 
Applicant's arguments, see pages 9 to 13, have been fully considered but they are not persuasive. As discussed above under 35 U.S.C. 103 rejection, while Dominguez teaches that the risk management engine (RME) has access to the authentication history server (AHS) which stores all transaction data previously processed by the payment processing network, Dominguez did not explicitly disclose that the ACS only has access to transaction data for a smaller number of transactions than all transactions previously processed by the payment processing network. However, Fisher teaches that the ACS is associated with a specific “issuer” (e.g. bank or financial institution) as disclosed by [0063] and [0095], and also teaches that the ACS has access to a limited number of user accounts associated with the issuer (e.g. accounts that have been enrolled in the program) as disclosed by [0082]. One of ordinary skilled in the art would recognize that the limitation which recites to have access to a “smaller number” of transaction data can also be interpreted as requiring only one transaction data less than all transaction data. In view of the Applicant’s Specification, under background of the invention, [0005] “Accordingly, the amount of data that a particular ACS is able to leverage when performing authentication services may be fairly limited, as that ACS may only have access to a relatively small number of transactions”, it’s recognized that the ACS having access to smaller number of transaction data was already a previously known feature. Since Fisher teaches that the ACS  is associated with a specific issuer, and only has access to a limited number of user accounts associated with the issuer, it may be obvious to imply that the ACS has a “relatively smaller access” than all transactions previously processed by the payment processing network. Therefore, the 35 U.S.C. 103 rejection is maintained.
Applicant's arguments, see page 13, with respect to non-statutory double patenting rejection, have been fully considered but they are not persuasive. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed toward methods and systems, for risk-based authentication (RBA) on behalf of an Access Control Server (ACS). Therefore, the non-statutory double patenting rejection still stands.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sheets et al. (U.S. 2014/0279477) discloses methods, systems, and apparatuses for providing a secure authentication scheme for authenticating users and accounts on behalf of a service provider server computer offering services to a user.
Roche et al. (U.S. 2011/0218879) discloses a method and corresponding system for supporting authentication processing of commercial transactions conducted over a communications network between consumers and merchants
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697